

Exhibit 10.1


STOCK TRANSFER AGREEMENT

THIS AGREEMENT made and entered into this 25th day of October 2006, by and
between Universal Capital Management, Inc., a Delaware corporation
(the “Company”); and David M. Bovi (“Bovi”).


WHEREAS, Bovi has exercised in full an option to purchase up to Four Hundred
Thousand (400,000) shares of the common stock of the Company at a price of Two
Dollars ($2.00) per share issued pursuant to the Company’s 2006 Equity Incentive
Plan (the “Plan”);
 
WHEREAS, Bovi has paid the aggregate exercise price by delivery of an $800,000
promissory note (“Promissory Note”), which complies with the terms of the Plan;
 
WHEREAS, Bovi is willing to pay all of the principal and interest due under the
Promissory Note with his transfer to the Company of 1,000,000 shares of Extreme
Visual Technologies, Inc. common stock (“EVT Common Stock”);


WHEREAS, the Company agrees to accept 1,000,000 shares of EVT Common Stock as
full payment and satisfaction of the entire principal and interest amount due
under the Promissory Note.


NOW THEREFORE, in consideration of the premises and the mutual covenants, the
parties agree as follows:


1.  
Transfer of Securities. Subject to and in accordance with the terms and
conditions of this Stock Transfer Agreement (“Agreement”), Bovi agrees to
transfer to the Company and the Company agrees to accept from Bovi 1,000,000
shares of EVT Common Stock as full payment and satisfaction of the entire
principal and interest amount due under the Promissory Note.




2.  
Delivery of Items; Effect.




2.1  
Upon the closing of this Agreement, Bovi shall deliver to the Company a stock
certificate representing 1,000,000 shares of fully paid and non-assessable
shares of EVT Common Stock issued in the Company’s name;




2.2  
Upon the closing of this Agreement, the Company shall deliver to Bovi: (i) a
properly executed Satisfaction of Note, in the form of Exhibit A hereto,
evidencing receipt of full payment and satisfaction of the entire principal and
interest amount due under the Promissory Note; and (ii) the certificate(s)
representing the shares of the capital stock of the Company registered in the
name of Bovi that secured the Promissory Note pursuant to the security agreement
of even date thereof.



 
1

--------------------------------------------------------------------------------

 
 

3.  
Representations and Warranties of Bovi. Bovi represents and warrants to the
Company as follows:

 

3.1  
Title to Shares of Common Stock. Bovi has good and marketable title to the
shares of EVT Common Stock to be transferred pursuant to this Agreement. There
is no third party lien, claim or interest against such shares, currently or
threatened, and such shares are unencumbered.




3.2  
Transferability of Shares of Common Stock. Bovi has full power and authority to
transfer the shares of EVT Common Stock to be transferred pursuant to this
Agreement, and the execution, delivery and performance of this Agreement does
not require the consent, approval or authorization of any third party, including
any governmental authority, other than as described herein.




3.3  
No Conflict. The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby shall not result in a breach of, or
constitute a default under or a violation of the provisions of any agreement or
other instrument to which each of them is a party or by which each of them is
bound or of any law, ordinance, regulation, decree or order applicable to them.




3.4  
No Untrue Statements. In connection with the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby, no
statement any of them has made in this Agreement, and no written statement
contained in any certificate, schedule or other document required to be
furnished by any of them to the Company pursuant to this Agreement, contains or
will contain any untrue statement of a material fact, or omits or will omit to
state a material fact necessary in order to make the statements not misleading.




4.  
Time of Closing. The closing under this Agreement shall take place upon the date
of execution of this Agreement (the “Closing Event”).




5.  
Transfer Documents. Each of the parties hereto shall (i) make such other
agreements and execute such other documents as the parties determine necessary
to effectuate the transactions contemplated by this Agreement, and (ii) provide
the other party with such additional information and documents as may reasonably
be requested in connection with the securities exchanged hereunder, including
information necessary to substantiate the tax basis of such securities.




6.  
Mutual Representation and Warranty. The parties hereto represent and warrant to
each other that this Agreement is the legal, valid and binding obligation of
each party hereto, enforceable against each party hereto, as the case may be, in
accordance with the terms hereof.

 
 
2

--------------------------------------------------------------------------------

 
 

7.  
Miscellaneous.




 
7.1
Survival of Representations and Warranties; Limitation of Liability. The
representations and warranties of each of the parties contained herein shall
survive the execution and delivery hereof, and performance of obligations
hereunder, and continue in full force and effect forever hereafter (subject to
any applicable statutes of limitations).




 
7.2
No Third Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person or entity other than the parties and their respective
successors, assigns, heirs or legal representatives, as the case may be.




 
7.3
Entire Agreement. This Agreement (including the documents referred to herein and
any exhibits or schedules hereto) constitutes the entire agreement among the
parties and supersedes any prior understandings, agreements, or representations
by or among the parties, written or oral, to the extent they related in any way
to the subject matter hereof.




 
7.4
Succession and Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties named herein and their respective successors, assigns,
heirs or legal representatives, as the case may be.




 
7.5
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument.




 
7.6
Headings. The paragraph and subparagraph headings contained in this Agreement
are inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.




 
7.7
Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given two business days after it is
sent by registered or certified mail, return receipt requested, postage prepaid,
and addressed to the intended recipient at the address first described herein.



Either party hereto may send any notice, request, demand, claim, or other
communication hereunder to the intended recipient at the address set forth above
using any other means (including personal delivery, expedited courier, messenger
service, telecopy, telex, ordinary mail, or electronic mail), but no such
notice, request, demand, claim, or other communication shall be deemed to have
been duly given unless and until it actually is received by the intended
recipient. Either party may change the address to which notices, requests,
demands, claims, and other communications hereunder are to be delivered by
giving the other parties notice in the manner herein set forth.
 
 
3

--------------------------------------------------------------------------------

 
 

 
7.8
Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule that would cause the application of the laws
of any jurisdiction other than the State of Delaware.




 
7.9
Amendments and Waivers. No amendment of any provision of this Agreement shall be
valid unless the same shall be in writing and signed by each of the parties
hereto. No waiver by any party of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.




 
7.10
Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.




 
7.11
Conflict of Terms. In the event of a conflict of terms and conditions between
this Agreement and any other agreement, the terms and conditions of this
Agreement shall prevail.

 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of date
first written above.

       
UNIVERSAL CAPITAL MANAGEMENT, INC.,
 
   
   
  /s/ Joseph T. Drennan /s/ Michael D. Queen

--------------------------------------------------------------------------------

Witness

--------------------------------------------------------------------------------

Michael Queen, President    

          /s/ Cheryl A. Rummings    /s/ David M. Bovi

--------------------------------------------------------------------------------

Witness

--------------------------------------------------------------------------------

David M. Bovi  

 
 
4

--------------------------------------------------------------------------------

 
 
Exhibit A
 
SATISFACTION OF NOTE



Universal Capital Management, Inc., a corporation organized and existing under
the laws of the State of Delaware, the holder of the promissory note dated June
15, 2006 in the principal amount of $800,000 executed by David M. Bovi to
Universal Capital Management, Inc., and fully secured by a security agreement of
even date thereof here, on this 25th day of October 2006, acknowledges full
payment and satisfaction of that promissory note and consents to the release to
David M. Bovi the certificate(s) representing the shares of the capital stock of
the Company registered in the name of Bovi that secured the Promissory Note
pursuant to the security agreement of even date thereof.

                 
   
   
   By: /s/ Michael D. Queen      

--------------------------------------------------------------------------------

Michael Queen, President,
Universal Capital Management, Inc.
     

 
5

--------------------------------------------------------------------------------

 